Citation Nr: 0305492	
Decision Date: 03/24/03    Archive Date: 04/03/03	

DOCKET NO.  96-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back pain. 

2.  Entitlement to service connection for angina and 
hypertension. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970 and in the Colorado Army National Guard from February 
1988 to August 1990.

This matters come before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  The case has 
been transferred to the Waco, Texas, RO.  In March 1997 and 
March 1999, the Board remanded this case to the RO for 
additional development.  In June 2002, the veteran's 
representative requested that this case be called-up to the 
Board immediately.  This motion was denied.  The case is now 
ready for appellate review.

In October 2001, the RO wrote to the veteran and stated, in 
pertinent part:

On May 8, 2001, we wrote and asked you to 
send us the specific disability you are 
claiming as a result of exposure to Agent 
Orange.  Because we have not received it, 
we must deny your claim.

The RO emphasized that it would be to the veteran's advantage 
to send this information as soon as possible.  However, no 
information regarding the veteran's alleged Agent Orange 
exposure or the disability he believes is associated with 
Agent Orange exposure has been submitted by either the 
veteran or his representative.  Accordingly, the issue of 
entitlement to service connection for any disability 
associated with Agent Orange exposure is not before the VA at 
this time.  Further development of this issue, in light of 
the discussion below, is clearly not warranted.


FINDINGS OF FACT

1.  The veteran has a back disorder, angina and hypertension.

2.  It is not shown that the veteran sustained a chronic back 
disorder in service or that his back disorder, angina, or 
hypertension is related to service.

3.  The veteran's service-connected disabilities are 
chondromalacia of the right knee, currently evaluated as 20 
percent disabling; bilateral thumb nail and right index 
fingernail disabilities, currently evaluated as 10 percent 
disabling; hemorrhoids, currently evaluated as 
noncompensable; and lymphoma tritium, postoperative, 
evaluated as noncompensable, with a combined rating of 
30 percent.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder, angina and 
hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2002).

2.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background.

Service medical records during the veteran's active service 
from 1967 to 1970 fail to indicate the disorders at issue. 

On VA evaluation in March 1971, the veteran complained of 
right knee and low back pain.  He complained of back pain 
that hurt even when he was not doing any physical activity.  
The veteran at this time contends that he injured his back in 
1968 when his knee gave way and he fell.  X-ray studies of 
the lumbar spine were within normal limits.  A detailed 
evaluation of the veteran's back failed to indicate a back 
disorder.

The veteran reports that in May of 1989 he had been involved 
in an airborne training accident during which another soldier 
fell and struck him in the small of his back during an 
exercise.  He contends that he was left with low back pain 
since this injury.  Physical examination of his spine at or 
near this time reveals that his back was straight.  No 
objective evidence of a disorder was indicated.  The veteran 
was found to have mechanical low back pain.

In a December 1989 orthopedic evaluation, the veteran 
contended that he had injured his back in May of that year.  
It was reported by the examiner that the veteran had paid for 
a MRI scan on his own which reveals a central bulge at L-5, 
S-1, without nerve root or fecal sac impingement.  Physical 
examination found tenderness on light skin palpitation in his 
lumbosacral spine.  The examiner stated, in pertinent part:

My impression is that he has low back 
pain without anatomical cause and I 
recommend that he be admitted after the 
first of this year for a medical 
evaluation board.

A MRI indicated a very "tiny" central disc herniation at L5-
S1 just slightly to the left of the midline.  It was reported 
that the veteran's disc spaces were well maintained.  Service 
medical records fail to indicate any form of hypertension or 
coronary artery disease.

X-ray studies of the veteran's lumbar spine in July 1991 
reveal possible moderate lower lumbar and lumbosacral disc 
derangement.

The veteran has been found to be totally disabled by the 
Social Security Administration (SSA).  In a February 1992 
determination, the SSA found that the veteran was unable to 
work due to an anxiety disorder and affective disorder.  No 
reference was made to the disorders at issue.

Post-service medical records have diagnosed the veteran with 
post-traumatic stress disorder (PTSD) based on the veteran's 
declarations of his POW status during his military service.  
The VA underwent a detailed evaluation of this claim and 
other contentions raised by the veteran in light of this 
claim.  A July 1993 report by the VA Office of Inspector 
General finds that the veteran was never listed as a POW and 
that there was nothing in the veteran's military records 
indicating that he was ever a POW.  False documents submitted 
by the veteran were found.

On VA evaluation in December 1993, the veteran complained of 
back pain.  However, no back disability was diagnosed.

In March 1999, with regard to the veteran's attempt to reopen 
his previously denied claim of service connection for PTSD, 
the Board found, in pertinent part:

Evidence obtained in connection with the 
application to reopen this claim includes 
the report of the VA Inspector General's 
Investigation.  This establishes the 
veteran did not engage in combat with the 
enemy; that he was not a prisoner of war; 
and that military documents reporting to 
support his statements involving such 
stressors were fraudulent.  He has 
proffered newly-alleged stressors 
involving his inspection of cargo planes, 
unloading body bags, and being subjected 
to rocket attacks.  However, in view of 
his fraudulent efforts to establish the 
existence of other stressors, these 
assertions of combat-related stressors 
must also be considered inherently false.

The Board determined that new and material evidence to reopen 
the previously denied claim of service connection for PTSD 
had not been submitted.  Accordingly, this issue is not 
before the Board at this time.  

Medical records, as requested by the Board, were obtained by 
the RO.  They note treatment for a series of nonservice-
connected disorders.  Significantly, none of these medical 
reports associate the disabilities at issue to the veteran's 
military service.

On VA evaluations in March and April 2001, the veteran 
contended that he had a back injury during a training march 
in approximately 1990.  In April 2001, the veteran denied 
having had back surgery (contradicting previous contentions 
regarding a laminectomy in 1994).  The examiner states that 
studies of the lower back did not show any disc herniation.  
The examiner cited a note from the veteran's psychiatrist 
that indicates the veteran had had a lumbosacral laminectomy 
two weeks before in June of 1994.  At another point in the 
record, it was stated that a doctor "J. M" did the 
laminectomy.  The Board had remanded this case to the RO in 
order to obtain this medical record.  However, the actual 
operative report from Dr. J. M., dated June 1994 (several 
weeks prior to the psychiatrist note) reveals that the actual 
operation was on the knee and not on the back.  The examiner 
also notes that the veteran had a negative MRI scan of his 
lower back in the past.  

Physical examination cites the veteran's subjective 
complaints.  Diagnostic and clinical testing, including the 
MRI scans of the veteran's back, have not shown any lesions.  
Similarly, there was no confirming evidence in his record 
that the veteran ever had a laminectomy.  The records "all 
indicate that there was never any disc herniation."  The 
examiner stated, in pertinent part:

The patient's abnormal findings on 
examination are all either subjective or 
elements that are under voluntary 
control.  Accordingly, I cannot say with 
any reasonable certainty that the patient 
has either a previous stroke or a 
service-connected back injury producing 
significant disability.

On VA evaluation in April 2001, the veteran contended that he 
had a past medical history of hypertension since 1989.  The 
veteran was diagnosed with coronary artery disease, essential 
hypertension, and hypercholesterolemia.

The Board has received a January 2002 operative report 
indicating treatment for a lumbar spondylosis with a 
herniated disc at L4-5, L5-S1.  This record makes no 
reference to a prior procedure in 1994.  The veteran 
underwent a right L4-5 hemilaminotomy and microdiskectomy as 
well as repair of the small disc defect caused by a disc 
fragment.  No reference is made to a previous back surgery.  
During this treatment, the veteran contends that his symptoms 
began on or about May of 1989.

In a statement received at the Board in March 2002, the 
veteran contends that he was treated in January 1990 at St. 
Anthony's Hospital in Denver, Colorado, for a hypertension 
"attack".  The veteran also contends that he was then 
admitted to the Fitzsimmons Army Medical Center in Denver, 
Colorado, where he was hospitalized for 2 to 3 days in the 
intensive coronary care unit and later placed in the heart 
ward.  He contends that since his hospitalization at the 
Fitzsimmons Army Medical Center he has continuously been 
under the supervision and medical management for 
hypertension.  Later on, he contends that he was treated for 
angina and coronary artery disease as they progressed.

In June 2002, the veteran's representative submitted 
additional records in support of the veteran's claims.  These 
records indicate the veteran's physical profile during his 
military service.  The veteran's representative has 
consistently requested that this case be adjudicated by the 
Board as quickly as possible.




II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Full compliance with the statutory duty to assist includes VA 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place, and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  However, while the duty to assist is 
neither optional nor discretionary (see Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is not always a one-way 
street; nor is it a "blind alley."  Olson, 3 Vet. App. at 
483.  In this case, it is the specific finding of the Board 
that an additional attempt to obtain more medical records 
will not succeed as the veteran is an unreliable historian 
regarding treatment for his alleged disorders.  

The VA over many years has attempted to retrieve both primary 
and secondary information regarding the veteran's records, 
with little result or results that reveal the veteran is 
attempting to commit fraud on the VA.  Such facts do not 
support the conclusion that this case should be remanded a 
third time in order to assist the veteran with the 
development of his claim.  

In making the determination that additional effort to obtain 
medical records or examinations in support of the veteran's 
case is not warranted, the Board must look to the context of 
this entire case.  The Board has reviewed in detail the 
veteran's numerous statements to the VA over many years.  The 
Board finds the veteran's statements are not credible and 
that further efforts to obtain additional medical records 
based on the veteran's statements is totally unwarranted.  
For example, in March 1997 the Board remanded this case to 
the RO in order for the RO to take the necessary steps to 
obtain current records of relevant private medical treatment, 
including records of an alleged lumbar laminectomy performed 
in about June of 1994.  As cited above, later investigation 
learned that the veteran did not undergo a lumbar laminectomy 
in June of 1994.  This fact is not only cited within the most 
recent VA examination report, but within the surgical report 
of January 2002, which fails to note a prior surgery on the 
back.

It is also noteworthy that the veteran's statements have 
never been consistent.  For example, the veteran's stressor 
statements regarding his claim of PTSD are constantly 
changing, his recollections of the alleged back injury during 
service changes, and his alleged lumbar laminectomy in 1994 
never occurred.

The Board has also considered whether under the VCAA it 
should submit this case to a medical expert in order to 
determine the etiology of the veteran's disabilities.  
However, any medical opinion would have to be based on 
medical evidence.  In this case, there is no objective 
medical evidence to support the veteran's contentions and 
evidence which indicates the veteran is providing false 
information in order to obtain VA benefits.  Accordingly, any 
medical opinion will be based on pure speculation or 
fraudulent information that would not provide a basis to 
grant these claims.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the U.S. Court of Appeals for Veterans Claims (Court) stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

A review of the veteran's statements does not support the 
conclusion that any additional attempt to obtain pertinent 
medical records that would provide a basis to grant any of 
these claims would be successful.  In light of the extensive 
and exhaustive efforts already made over many years, further 
attempts at development cannot be justified.  

After reviewing the claims folder, the Board finds that there 
is substantial compliance with the assistant provisions set 
forth in the new law and regulation.  The record in this case 
includes VA examination reports, outpatient treatment 
records, and the veteran's statements.  Moreover, in multiple 
supplemental statements of the case and two Board remands, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has been notified of the applicable laws and 
regulations, which sets forth the pertinent criteria.  The 
discussions in the rating decisions, statements of the case, 
supplemental statements of the case, and Board remands have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law and regulation have been met.  

For the purposes of this decision, the Board finds that any 
additional attempt to assist the veteran in the development 
of his case would prove fruitless.  This findings includes, 
but is limited to, the veteran's recent allegations of 
treatment for hypertension at the Fitzsimmons Army Medical 
Center from May 1989 to early 1989 and any medical records 
that are allegedly available at the St. Anthony's Hospital in 
Denver, Colorado.  The Board will not invest more resources 
of the VA in another search for records based on the 
veteran's noncredible statements.
 

III.  Entitlement to Service Connection

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the veteran has been diagnosed with a back 
disorder, some form of hypertension, and some form of 
coronary artery disease.  Accordingly, the Board will not 
dispute that there are medical diagnoses of the current 
disorders at issue.  The veteran alleges that these disorders 
are the result of his military service in 1989 or 1990.  
However, the record is devoid of any objective medical 
evidence indicating a chronic back disability, hypertension, 
angina, or coronary artery disease during the veteran's 
military service.  With regard to the veteran's complaints of 
back pain and injury during his military service in 1989, the 
Board finds that the veteran's statements regarding this 
contention are not credible.

In determining whether documents or a statement submitted by 
a veteran are credible, the Court in Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) summarized that the Board may consider 
internal inconsistencies, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  In this case, the Board has reviewed the veteran's 
claims folder as a whole, including extensive records 
regarding his PTSD claim, the investigation surrounding his 
PTSD claim, his contention that he was a POW during his 
military service, and his other statements to the VA over 
many years.  Based on these statements, the Board finds that 
the veteran is attempting to obtain VA compensation by 
providing inaccurate information. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess credibility, and therefore 
the probative value of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board finds that the veteran's statements regarding 
subjective complaints of pain and his contentions regarding 
an alleged injury and alleged treatment during or immediately 
following his discharge from active service are not credible.  
The objective medical evidence of record refutes the 
veteran's contentions that these disorders began during his 
military service.  

In making this determination, the Board has reviewed MRI 
studies and other studies submitted by the veteran or 
performed by the VA.  As noted within the most recent VA 
examination, these studies do not indicate a back disorder 
until several years after the veteran's discharge from active 
service.  The Board finds the VA examinations of March and 
April 2001 to be entitled to great probative value.

The Board has considered the presumptive provisions of 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 and 3.309, 
however, there is no medical evidence showing hypertension or 
any form of cardiovascular disability was manifest in the 
first post-service year so as to trigger the application of 
the presumptive provisions of this section.  Further, the 
Board has considered the veteran's previous allegations of 
being a POW and of being involved in combat during his 
military service.  However, the veteran has never indicated 
that these disorders occurred during combat.  In any event, 
the veteran's contentions regarding his alleged POW status 
and combat have been clearly refuted.  Accordingly, the 
veteran is not entitled to the relaxed evidentiary standards 
provided to POW or combat veterans and his contentions on 
this issue provide only more evidence to support the 
conclusion that his is not credible. 

Based on a total lack of objective evidence of a chronic back 
disorder, hypertension, or angina during his military 
service, and with no competent evidence that these 
disabilities are related to service, the Board finds the 
preponderance of the evidence is against these claims.  
Hence, they must be denied.

With regard to the veteran's own contention that these 
disorders are related to his military service, as a lay 
person he may be competent to report that an injury occurred; 
however, he is not competent to relate current disability to 
such injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Further, as the veteran's contentions have been 
found to be not credible, it is the finding of the Board that 
the veteran's assertions regarding specific injuries, 
subjective complaints, and alleged treatment are not credible 
and, therefore, do not provide a basis to grant the claims.


IV.  Entitlement to a Total Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2000).  
In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
Based on the medical evidence the undersigned has reviewed, 
there is clearly no evidence to support the conclusion that 
chondromalacia of the right knee, 20 percent disabling, is 
manifested more than moderate recurrent subluxation or 
lateral instability.  In this case, there is no objective 
evidence of either recurrent subluxation or lateral 
instability without taking into consideration the veteran's 
subjective complaints.  However, as noted above, his 
subjective complaints are not credible.  In any event, the 
Board finds no basis to conclude that the service-connected 
right knee disability significantly affects the veteran's 
ability to work.  

The veteran is currently also receiving a 10 percent 
evaluation for a bilateral thumb nail and right index 
fingernail disabilities, a noncompensable evaluation for 
hemorrhoids, and a noncompensable evaluation for lymphoma 
tritium, postoperative.  A review of the medical evidence of 
record fails to indicate any significant impact on his 
employability. 

Under 38 C.F.R. § 4.16(a), specific schedule standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantial gainful occupation 
as a result of his service-connected 
disabilities; provided that if there is 
only one disability, that disability 
shall be rated at 60 percent or more, and 
that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . . 

 In this case, the veteran has one service-connected 
disability rated 20 percent disabling, one service-connected 
disability rated 10 percent disabling, and two noncompensable 
disabilities.  The veteran's combined service-connected 
disability evaluation is 30 percent.  Accordingly, he does 
not meet the minimum standards required for a total rating 
based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).  The veteran does not 
have one service-connected disability rated at 60 percent or 
more or sufficient additional disability to bring the 
combined rating to 70 percent or more.  Accordingly, the 
veteran's case must fail under 38 C.F.R. § 4.61(a).

Under 38 C.F.R. § 4.16(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

In this case, it is the finding of the Board that the veteran 
is exaggerating his complaints in order to obtain additional 
VA compensation, therefore complicating this decision.  Based 
on the objective medical evidence, it is the determination 
that the veteran is not entitled to a total rating based on 
individual unemployability due to his service-connected 
disabilities.  The Board finds that the veteran is not 
unemployable by reason of his service-connected disabilities 
that are only evaluated as 30 percent disabling, in total.  
Consequently, submission of this case to the Director, 
Compensation and Pension Service, for extraschedular 
consideration is not warranted. 

This service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual cases, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran has been found to be totally disabled by 
the Social Security Administration due to a nonservice-
connected psychiatric disorder.  While the veteran has been 
unemployed for many years, this fact, in and of itself, does 
not provide a basis to determine that the veteran's service-
connected disabilities have caused this unemployment.  
Significantly, neither the veteran nor his representative 
have ever contended that his right knee disorder or bilateral 
thumb nail and right index fingernail disabilities have 
caused his unemployability.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  More importantly, however, the 
Board must consider the fact that the veteran is exaggerating 
his difficulties in order to prevail in this claim.  The 
critical issue before the Board at this time is whether the 
veteran is unable to work due to four service-connected 
disabilities with a combined rating of only 30 percent.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The veteran and his attorney have never 
contended that the service-connected disabilities have caused 
the veteran to be unemployed and medical evidence would not 
support such a conclusion.  The SSA determination, which 
fails to even cited the service connected disabilities, 
supports the Board' s finding.  Accordingly, the weight of 
the evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities, the evidence on file is not plausible, and the 
veteran's own statements are not credible. 


ORDER

Entitlement to service connection for a back disorder, angina 
and hypertension is denied.  

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

